United States Securities and Exchange Commission Washington, D.C. 20549 FORM S-4 Registration Statement Under the Securities Act of 1933 Applied Medical Merger Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) Applied For (I.R.S. Employer Identification Number) 7315 East Peakview Avenue, Englewood, Colorado 80111 (720) 529-3550 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Allan K. Lager, President Applied Medical Merger Corp. 7315 East Peakview Avenue Englewood, Colorado 80111 (720) 529-3550 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Robert M. Bearman, Esq. Patton Boggs, LLP 1660 Lincoln Street, Suite 1900 Denver, Colorado 80264 (303) 830-1776 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this registration statement becomes effective and all other conditions under the Agreement included as Annex A to the enclosed proxy statement/prospectus have been satisfied or waived. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. CALCULATION OF REGISTRATION FEE Title Of Each Proposed Proposed Maximum Class Of Amount To Be Maximum Aggregate Amount Of Securities To Be Registered(1) Offering Price Offering Price Registration Registered Per Unit(2) Fee Common Stock 14,760,000 N/A $3,725,395 $913.35 $.001 par value shares Warrants to Purchase Common 200,438 $.001 $200.44 $.05 Stock Common Stock Underlying 200,438 $18.01 $3,609,888 $902.46 Warrants TOTAL $1,815.86 (1) Represents the maximum number of shares of common stock, par value $.001 per share (the "New NISCO Stock"), of Applied Medical Merger Corp., a company incorporated under the laws of the State of Delaware, whose name will be changed to NISCO Systems, Incorporated at the Effective Time of the Merger ("New NISCO"), estimated to be issuable in connection with the merger (the "Merger") of Applied Medical Devices, Inc., a Colorado corporation ("AMDI") and NISCO Systems, Incorporated, a Delaware corporation ("NISCO") with and into New NISCO, as described in the Agreement, dated November 17, 2000 (the "Merger Agreement"), attached as Annex A to the Proxy Statement/Prospectus forming part of this Registration Statement. (2) Pursuant to Rules 457(c) and 457(f)(1) and 457(f)(2) under the Securities Act and solely of the purpose of calculating the registration fee, the proposed maximum aggregate offering price is equal to the estimated number of AMDI common shares to be exchanged in the Merger multiplied by $.03625, the average of the bid and ask prices per AMDI common share on the over-the-counter bulletin board on January 26, 2001 and (b) the book value of NISCO computed as of the date of the NISCO financial statements included in this Registration Statement. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. The information in this proxy statement/prospectus is not complete and may be subject to change. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any jurisdiction where these activities are not permitted. Applied Medical Devices, Inc. Special Meeting Of Shareholders Proposed Merger - Your Vote Is Important SUBJECT TO COMPLETION, DATED JANUARY 31, 2001 The Board of Directors of Applied Medical Devices, Inc. ("AMDI") has unanimously approved a merger with NISCO Systems, Inc. ("NISCO"). The Merger cannot be completed unless the holders of a majority of the AMDI common stock approve the Agreement, dated November 17, 2000, among AMDI, NISCO and Applied Medical Merger Corp., a corporation recently formed by AMDI to be the surviving corporation of the merger. Upon completion of the Merger, the name of the surviving corporation will be changed to NISCO
